Citation Nr: 1209618	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  07-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected bilateral knee disorder. 

2.  Entitlement to service connection for a right heel disorder, to include as secondary to a service-connected bilateral knee disorder. 

3.  Entitlement to service connection for a right ankle disorder, other than right heel calcaneal spur, to include as secondary to a service-connected bilateral knee disorder. 

4.  Entitlement to service connection for a left ankle disorder, other than left heel calcaneal spur, to include as secondary to a service-connected bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to July 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.

The claims were most recently remanded in July 2010 for additional development and to address due process concerns.  The actions directed by the Board have been substantially complied with and the matters returned for appellate review.  

The Board notes that the Veteran's claims for service connection for disorders affecting his bilateral ankles have been recharacterized as entitlement to service connection for a right ankle disorder, other than right heel calcaneal spur, and entitlement to service connection for a left ankle disorder, other than left heel calcaneal spur.  This recharacterization is a result of the opinion provided by the August 2010 VA examiner, who, as will be discussed in greater detail below, indicated that the Veteran's bilateral ankle disorders are not distinct from his bilateral heel disorders such that there is no evidence the Veteran has a separate, current disability involving either ankle.  


FINDINGS OF FACT

1.  The Veteran's low back disorder, diagnosed as mild degenerative arthritis of the lumbar spine, facet disease at L5-S1 with loss of disc space, disc space narrowing at the lumbosacral level, and episodic paralumbosacral muscle strain, is etiologically related to active service.  

2.  The Veteran's right heel disorder, diagnosed as calcaneal spur, is etiologically related to active service.  

3.  There is no probative evidence of record that the Veteran has a right ankle disorder that is distinct or separate from his newly service-connected right heel disorder.  

4.  There is no probative evidence of record that the Veteran has a left ankle disorder that is distinct or separate from his service-connected left heel calcaneal spur.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder, diagnosed as mild degenerative arthritis of the lumbar spine, facet disease at L5-S1 with loss of disc space, disc space narrowing at the lumbosacral level, and episodic paralumbosacral muscle strain, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for service connection for a right heel disorder, diagnosed as calcaneal spur, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  The criteria for service connection for a right ankle disorder, other than right heel calcaneal spur, to include as secondary to a service-connected bilateral knee disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 

4.  The criteria for service connection for a left ankle disorder, other than left heel calcaneal spur, to include as secondary to a service-connected bilateral knee disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2011).  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310(b).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322. 

38 C.F.R. § 3.310 was amended during the course of this appeal.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen, which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for disorders of his bilateral ankles, low back, and right heel.  He originally contended that he directly incurred these orthopedic disorders during service as the result of his MOS as a lifter/loader.  He and his representative subsequently asserted these disorders are secondary to his service-connected bilateral knee disorder, on the basis that his knee disorder has caused him to walk with an unnatural gait.  See January 2006 VA Form 21-526; April 2007 VA Form 9; August 2009 Informal Hearing Presentation.

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems involving his ankles, low back and/or right heel.  The Veteran was examined for complaints of pain in his lower neck and shoulders in November 1980, at which time the impression was muscular strain.  At the time of his discharge from service, the Veteran reported recurrent back pain and swollen or painful joints.  The examining physician made no notations in regards to these complaints, however, and clinical evaluation of the Veteran's spine, feet, and lower extremities was found to be normal.  See June 1981 reports of medical examination and history.  

The Veteran underwent a VA examination in January 2010, which encompassed examination of his feet, joints and spine.  He reported injuring his right heel secondary to kicking heavy objects while working as a heavy equipment operator/diesel mechanic; suffering chronic inversion injuries to his ankles while on active duty; and injuring his lumbar spine while jumping off the catwalk of a large crane that was about 10 to 15 feet off the ground.  At that time, he was diagnosed with residuals of right heel fat pad bursitis, residuals of right and left ankle sprains, and mild degenerative changes with disc space narrowing at the lumbosacral level.  The examiner noted that the left ankle sprain was distinctly different from the service-connected heel calcaneal spur.  

The Board determined that the opinion provided by the January 2010 VA examiner in regards to the etiology of the Veteran's bilateral ankle, right heel, and low back disorders was inadequate and the claims were remanded in order for another VA examination to be conducted.  

The Veteran underwent another VA examination in August 2010, which also encompassed examination of his feet, joints and spine.  He reported that he hurt at the bottom of his right heel, that his ankles tended to turn outwards a lot while in service, and that in addition to the catwalk incident in which he injured his back, he also recalled an incident in 1981 when he bent over to get a vest on the bed and his back was in terrible pain afterwards.  Following physical examination and review of imaging reports, the Veteran was diagnosed with calcaneal spur, spurs at Achilles insertion of both feet, and small plantar spurs right foot.  The problem associated with this diagnosis was a right heel condition.  The Veteran was also diagnosed with small plantar calcaneal spurs and spurs at Achilles insertion, both right and left ankles.  The problem associated with the diagnosis was right and left ankle conditions.  Lastly, the Veteran was diagnosed with mild degenerative arthritis of the lumbar spine, facet disease at L5-S1 with loss of disc space, disc space narrowing at the lumbosacral level, and episodic paralumbosacral muscle strain.  The problem associated with that diagnosis was lower back condition.  

The VA examiner addressed each of the questions posed in the Board's July 2010 remand instructions.  First, the examiner reported that the Veteran currently had disabilities of the bilateral ankles, right heel and lower back.  Second, s/he reported that the Veteran did not have a left ankle disability that is separate and distinct from his already service-connected left heel calcaneal spur.  Third, the VA examiner provided an opinion that it is at least as likely as not that the current disabilities of the right ankle, left ankle, right heel and lower back are directly related or attributable to his military service.  The rationale in support of this positive nexus opinion was based on the information obtained from the Veteran and his service treatment records.  The examiner also reported that the current disability of the right and left ankles and right heel is due to the calcaneal spurs and the spurs at the insertion of the Achilles tendon.  The examiner also noted that the right foot had plantar spurs.  The examiner explained that a spur is a bony exostosis that originates at the inner weight bearing tuberosity of the calcaneus and that spurs result from the excessive pulling or stretching of the calcaneal periosteum by the plantar fascia.  A spur develops over a long period of time.  It may be asymptomatic and then become symptomatic following a local trauma.  The examiner also reported that the Veteran had a low back disability due to degenerative disease at L5-S1.  The examiner noted that the degenerative joint disease (DJD) of the spine also developed over a period of time and resulted from the chronic wear and tear of the spine.  

The examiner also provided an opinion that it is less likely than not that any of the current disabilities are proximately due to, or permanently aggravated by, his service-connected bilateral knee disorder.  S/he explained that that the current disability of the right and left ankles and right heel is due to the calcaneal spurs and the spurs at the insertion of the Achilles tendon.  The examiner again explained that a spur is a bony exostosis that originates at the inner weight bearing tuberosity of the calcaneus; that spurs result from the excessive pulling or stretching of the calcaneal periosteum by the plantar fascia; and that a spur may be asymptomatic and then become symptomatic following a local trauma to the feet.  The examiner also explained that the lower back condition was due to degenerative disease at L5-S1 with loss of disc space, that the knees had moderate bilateral degenerative changes with narrowed medial joint spaces, and that the feet and ankles also had degenerative changes, causing symptoms where the degenerative change is located.  

The examiner also provided an opinion that it was unlikely any change in use or the favoring of the service-connected bilateral knee disability would have affected the right and left ankles, the lower back, and/or the right heel.  The examiner explained that both the right ankle (or right heel) and the left ankle (or left heel) have spurs; thus, if he did favor either extremity, that did not make a difference in the appearance of the spurs in either the left or right extremity.  

The examiner also provided an opinion that it is less likely than not that the current disabilities are proximately due to, or permanently aggravated by, the Veteran's antalgic gait.  The examiner indicated that the Veteran is overweight and had a slight limp, attributed to pain on both feet as he walked.  The slight limp is not likely causing a permanent aggravation to the disabilities of the ankles, right heel and lower back.  The rationale was that the x-ray report assessed the finding that the feet and ankles, as compared to the previous x-rays, were stable interval examination.  The lumbar spine x-ray was also read as stable degenerative disease at L5-S1.  

The evidence of record supports the claims for service connection for disorders of the low back, diagnosed as mild degenerative arthritis of the lumbar spine, facet disease at L5-S1 with loss of disc space, disc space narrowing at the lumbosacral level, and episodic paralumbosacral muscle strain, and right heel, diagnosed as calcaneal spur, on a direct basis.  As an initial matter, the Veteran reported recurrent back pain and swollen or painful joints at the time of his June 1981 discharge examination, and he has competently and credibly reported continuity of symptomatology involving his low back and right heel since his discharge from service.  See e.g., VA examination reports dated January 2010 and August 2010; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the foregoing, and taking into consideration the positive nexus opinion provided by the August 2010 VA examiner, which linked the Veteran's low back and right heel conditions to active service, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for a low back disorder and a right heel disorder is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303. 

At this juncture, the Board acknowledges that the August 2010 VA examiner did not provide an opinion was to whether any change in use or the favoring of the service-connected bilateral knee disability would have affected the Veteran's back, as instructed in the Board's July 2010 remand.  There is no prejudice in proceeding in the adjudication of the Veteran's claim, however, as service connection has been established on a direct basis.  

The evidence of record does not support the claims for service connection for disorders of the right and left ankles other than calcaneal spurring that is already service connected.  This is so because the application of 38 C.F.R. § 3.303 has an explicit condition that the Veteran must have a current disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires evidence of a relationship between a current disability and events in service or an injury or disease incurred therein).  The Board acknowledges that the Veteran was diagnosed with residuals of right and left ankle sprains at the time of the January 2010 VA examination, at which time the examiner noted that the left ankle sprain was distinctly different from the service-connected heel calcaneal spur.  The January 2010 VA examiner did not identify, however, what those residuals were.  The Board also acknowledges that the August 2010 VA examiner clearly indicated that the Veteran currently had disabilities of the bilateral ankles.  That same VA examiner, however, also clearly indicated that the Veteran did not have a left ankle disability that is separate and distinct from his already service-connected left heel calcaneal spur.  The August 2010 VA examiner also noted that the problems associated with the diagnosed calcaneal spurs and spurs at Achilles insertion of both feet included conditions of the right heel and bilateral ankles.  

The Board interprets the VA examiner's explanation (located in two sections of the opinion) that the current disability of the right and left ankles is due to the calcaneal spurs and the spurs at the insertion of the Achilles tendon as a finding that the Veteran's right and left ankle conditions are not separate from the right heel calcaneal spur, for which service connection is being established in this decision, and the already service-connected left heel calcaneal spur.  In other words, the disability involving the Veteran's now service-connected bilateral heels is causing a condition that affects his bilateral ankles, but that is part and parcel of the diagnosed calcaneal spurs and the spurs at the insertion of the Achilles tendons rather than a distinct, separate condition.  This finding is supported by the examiner's unequivocal statement that the Veteran did not have a left ankle disability that is separate and distinct from his already service-connected left heel calcaneal spur and the finding that current disability of the right and left ankles and right heel is due to the calcaneal spurs and the spurs at the insertion of the Achilles tendon.  See examination report (emphasis added).  It is also supported by the medical definitions of calcaneal and Achilles tendon.  The calcaneal is defined as pertaining to the calcaneus, which, in turn, is defined as the irregular quadrangular bone at the back of the tarsus; also called the heel bone.  The Achilles tendon is defined as the bursa of the calcaneal tendon.  See Dorland's Illustrated Medical Dictionary 240, 245 (28th ed. 1994).   Both definitions make clear that the spurs identified by the VA examiner are related to the calcaneal/calcaneus or heel bone, not the ankle bone.  It follows, therefore, that there is no current, separate disability involving either of the Veteran's ankles.  

Even assuming, without deciding, that the Veteran does have a separate disability involving either of his ankles, the finding of the August 2010 VA examiner, namely that that the current disability of the right and left ankles and right heel is due to the calcaneal spurs and the spurs at the insertion of the Achilles tendon, makes clear that the symptomatology associated with his bilateral ankles is the same as the symptomatology associated with his bilateral heels.  See VA examination report (emphasis added).  As such, a grant of service connection on a direct basis would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

In addition, the August 2010 VA examiner indicated that the right and left ankle complaints were less likely than not proximately due to, or permanently aggravated by, the service-connected bilateral knee disorder; that it was unlikely any change in use or the favoring of the service-connected bilateral knee disability would have affected the right and left ankles; and that it is less likely than not that the current disabilities are proximately due to, or permanently aggravated by, the Veteran's antalgic gait.  Each opinion was provided by adequate rationale such that the probative evidence does not support service connection for any bilateral ankle disorder on a secondary basis.  

The Board also acknowledges the August 2010 VA examiner's notation that the Veteran's ankles revealed degenerative changes.  This finding, however, is not supported on imaging reports.  Rather, three x-ray views of the right and left ankles taken in August 2010 and compared to the January 2010 imaging report reveal intact ankle mortise and no acute fracture, dislocation, or soft tissue abnormality.  Small plantar calcaneal spurs and spurs at the Achilles insertion were noted and the impression on both reports was stable interval exam.  Therefore, the imaging reports do not substantiate the examiner's assertion that the Veteran's ankles have any degenerative changes.  

In the absence of any probative evidence that the Veteran has a current disability involving either his right or left ankle, service connection is not warranted and the claims must be denied.  See 38 C.F.R. § 3.303; Rabideau, 2 Vet. App. at 143.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the claims for disorders of the low back and right heel have been granted, the duty to notify and assist has been met to the extent necessary.  

As for the remaining claims, notice was initially provided to the Veteran in a June 2006 letter.  Additional notice was subsequently provided in letters dated October 2006 and November 2009 and the claims were readjudicated in supplemental statements of the case (SSOCs) dated April 2010 and July 2011.  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, private and VA treatment records have been associated with the claims folder and he was afforded appropriate VA examinations in connection with his claim.  The RO/AMC substantially complied with the Board's July 2010 remand concerning these claims by scheduling the August 2010 VA examination.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.








ORDER

Service connection for a low back disorder is granted.  

Service connection for a right heel disorder is granted.  

Service connection for a right ankle disorder, other than already service-connected right heel calcaneal spurring, is denied.  

Service connection for a left ankle disorder, other than already service-connected left heel calcaneal spurring, is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


